Citation Nr: 1549105	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and schizoaffective disorder.

4.  Entitlement to service connection for a left hip disability, to include residuals of a left hip fracture, osteoarthritis, a left hamstring strain, and an ischium avulsion fracture.




REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his witness, P.T.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to September 1977, June 1978, June 1979 to July 1979, and June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in October 2011, the Veteran, through his service representative, submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that the Veteran, as a lay person, filed his claims as service connection for adjustment disorder and a left hip fracture.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for both an acquired psychiatric disorder and a left hip disability, the Board has therefore stated the issues as set forth on the first page of this decision

The issues of service connection for an acquired psychiatric disorder and service connection for a left hip disability other than a left hamstring strain, and an ischium avulsion fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in July 2006, the RO originally denied a claim of service connection for a left hip disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  By a rating decision dated in June 2009, the RO denied a claim to reopen a claim of service connection for a left hip disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter

3.  Evidence added to the record since the June 2009, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disability, and raises a reasonable possibility of substantiating the claim.

4.  By a rating decision dated in July 2006, the RO originally denied a claim of service connection for an acquired psychiatric disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

5.  Evidence added to the record since the July 2006, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric claim, and raises a reasonable possibility of substantiating the claim.

6.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's left hamstring strain was incurred during active service.

7.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's ischium avulsion fracture disability was incurred during active service.

CONCLUSION OF LAW

1.  The July 2006 rating decision which denied a claim of entitlement for service connection for a left hip disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The June 2009 rating decision which denied a claim to reopen the claim for service connection for a left hip disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the June 2009 RO denial to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

4.  The July 2006 rating decision which denied a claim of entitlement for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  New and material evidence has been received since the July 2006 RO denial to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for service connection for residuals of a left hamstring strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

7.  The criteria for service connection for residuals of an ischium avulsion fracture are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for an acquired psychiatric disorder, reopen service connection for a left hip disability, service connection for left hamstring strain, and service connection for ischium avulsion fracture are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.


General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Reopening the Claim for Service Connection for a Left Hip Disability

The record establishes that the claim of service connection for a left hip disability was denied in a rating decision dated in July 2006.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in July 2006.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the July 2006 determination.  See 38 C.F.R. § 3.156(c).

The Veteran filed a claim to reopen the claim of service connection for a left hip disability in April 2009.  The RO denied the claim to reopen in a rating decision dated in June 2009.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in July 2009.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the July 2009 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his left hip disability claim occurred in September 2010 when the Veteran filed a claim to reopen the claim for service connection for left hip disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for left hip disability because the evidence did not establish a permanent residual or chronic left hip disability since service.  Since the final rating decision in June 2009, VA has received additional evidence, including VA treatment records, private medical treatment records, and testimony by the Veteran and his girlfriend.

While on active duty with the United States Army National Guard in June 1980, the Veteran fell in the shower and landed on his left hip.  The diagnosis was a contusion.  He was placed on a temporary five day physical profile requiring no walking or standing and he could then return to duty.  

In March 2008, a treatment note indicated the Veteran complained of bilateral hip pain but later referred only to right hip pain.  

In a VA examination in March 2014 with an addendum dated in July 2014, the VA examiner noted the Veteran not only injured his left hip in a fall while showering, but also injured it when he subsequently fell off a tank.  He diagnosed the Veteran as suffering from left hip osteoarthritis, a left hamstring strain, and an ischium avulsion fracture.  This resulted in daily moderate to severe mechanical pain.  In the examiner's opinion, the left hamstring strain, and ischium avulsion fracture as likely as not resulted from the fall from the tank.  

To summarize the foregoing, the Veteran has submitted evidence of three disabilities related to the left hip: osteoarthritis, a left hamstring strain, and an ischium avulsion fracture.  The Veteran has related the onset of his current left hip disabilities to injury in service and a VA examiner has also formed an opinion that two of the left hip disabilities are related to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current left hip disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disabilities diagnosed as a left hamstring strain, and an ischium avulsion fracture.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a hip disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a left hip disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Reopening the Claim for Service Connection for an Acquired Psychiatric Disorder

The record establishes that the claim of service connection for an acquired psychiatric disorder was denied in a rating decision dated in July 2006.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in July 2006.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the July 2006 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his acquired psychiatric disorder claim occurred in September 2010 when the Veteran filed a claim to reopen the claim for service connection for an acquired psychiatric disorder.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for an acquired psychiatric disorder because the evidence did not establish an acquired psychiatric disorder occurring in or caused by service.  Since the prior final rating decision in July 2006, VA has received additional evidence, including VA treatment records, private medical treatment records, and testimony by the Veteran and his girlfriend.

By December 2005, medical records indicated the Veteran had a past medical history of depression and generalized anxiety disorder.  

In April 2006, Doctor J. Hunter diagnosed schizoaffective disorder and major depressive disorder with psychotic features.

VAMC records in March 2010 show a diagnosis of schizoaffective disorder, depression type, and anxiety disorder not otherwise specified.  

In December 2011, the Veteran asserted he had PTSD after witnessing an injury to another soldier during training.  He also asserted that his mental health symptoms began when he started falling behind other soldiers during basic training due to a learning disability; service became more difficult for him when his father passed away.  In his notice of disagreement to a November 2012 rating decision denying service connection for PTSD, the Veteran stated that his depression started when his father died.  He also related his diagnosis of schizoaffective disorder to his advanced infantry training when he became traumatized.   

To summarize the foregoing, the Veteran has submitted evidence of a current psychiatric disorder variously diagnosed as schizoaffective disorder, major depression disorder, and anxiety disorder.  The Veteran has related the onset of his current psychiatric disorder to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current psychiatric disorder disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as schizoaffective disorder, depression type, and anxiety disorder not otherwise specified.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim

Service Connection a Left Hamstring Strain and an Ischium Avulsion Fracture

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399   (2010).  The Board may proceed if it finds the claimant would not be prejudiced by proceeding to the merits.  Hickson, 23 Vet. App. at 400.  The Board will proceed to the merits of the claim without prejudice to the Appellant, since the decision on service connection for a left hamstring strain, and service connection for ischium avulsion fracture is fully favorable to the Veteran.


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Osteoarthritis is listed as a disease under § 3.309 as a chronic disease but a left hamstring strain, and an ischium avulsion fracture are not. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

As noted, the Veteran testified that he fell twice in service and landed on his left hip, which bothers him a lot currently.  The VA examiner in March and July 2014 diagnosed the Veteran with a left hamstring muscle strain and an ischium avulsion fracture resulting from service.

The Board recognizes the VA examiner also stated neither disability is currently causing any symptoms.  The presence of symptoms are not the key to service connection as a symptom does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Instead, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Here, the examiner diagnosed a left hamstring muscle strain and an ischium avulsion fracture and Shedden element (1) has been demonstrated.

The Veteran has stated his left hip currently bothers him a lot and he fell twice onto his left hip in service, once in the shower and then he fell off a tank.  Therefore, Shedden element (2) has been satisfied.

Finally, the Board finds that Shedden element (3) is satisfied.  The VA examiner provided the only opinion of record as to whether the left hamstring muscle strain and the ischium avulsion fracture were caused by the Veteran's tank fall.  He took into account all of the medical evidence of record, including the Veteran's statements how he was injured while on active duty, and relied upon and applied medical knowledge to form the opinion.  Even though no fall from a tank is documented in the record, the Veteran is competent to testify he fell off a tank and injured his left hip.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The examiner also set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current residuals of a left hamstring muscle strain and residuals of an ischium avulsion fracture disabilities are related to his service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issues of service connection for the left hamstring muscle strain and the ischium avulsion fracture. 


ORDER

New and material evidence having been received, the claim for service connection for a left hip disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened, and to this extent the appeal is granted.

Entitlement to service connection for residuals of a left hamstring strain is granted.
Entitlement to service connection for residuals of an ischium avulsion fracture is granted.


REMAND

Although the claims for a left hip disability (other than a left hamstring strain and an ischium avulsion fracture) and for an acquired psychiatric disorder are reopened, the RO never adjudicated the claim on the merits.  Generally where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Before the RO readjudicates the merits, however, further development is warranted.  

The file contains VAMC records from February 2010 to October 2012.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from October 2012 to the present should be requested to ensure that the Board has all relevant VAMC records.

There is also documentation that the Veteran is receiving benefits from the Social Security Administration. VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.  

VAMC records in February 2012 indicate the Veteran is seeing a private psychiatrist or psychologist.  He has provided treatment records by a private psychiatrist for 2007-2008, but not any subsequent time period.  An attempt to obtain the records should be made as there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

The Board notes the VA examiner in March 2014 diagnosed left hip osteoarthritis but concluded that it resulted from aging.  The Board has determined that the claim for a left hip disability, other than a left hamstring muscle strain and ischium avulsion fracture disability, should be returned to the VA examiner for a supplemental opinion to allow the examiner to consider and address the evidence that if the Veteran has an additional left hip disability related to service based upon a review of all available evidence, including records obtained by the development directed in this remand.  

As to an acquired psychiatric disability, there has not been a VA examination to determine whether any psychiatric disability is related to incidents noted in the service treatment records, the Veteran's statements and testimony, or service generally.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from October 2012 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of any previously unidentified medical provider and the updated medical records of previously identified medical provider who evaluated or treated the Veteran for a left hip disability or for an acquired psychiatric disorder. 

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Request from the Social Security Administration the records related to the Veteran's claim and/or award of Social Security Administration disability benefits. 

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  After the record development is completed, provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

The examiner is asked to determine whether the Veteran has a mental health disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained

The examiner must not rely solely on the absence of mental health symptoms, diagnosis, or treatment in service as the basis for a negative opinion.  The question is whether any current mental health disability is related to service.  

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, arrange for the examiner who conducted the March 2014 opinion with a July 2015 addendum, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to state whether there are any additions or changes to the opinions expressed in the report from the March 2014 opinion with a July 2015 addendum.  

The examiner is also specifically asked to address whether the Veterans falls could have been the onset or cause an earlier onset of osteoarthritis. 

The examiner must not rely solely on the absence of any diagnosed left hip disability in service as the basis for a negative opinion.  The question is whether the current left hip disability is related to service. 

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


